Exhibit 10.1

FARM CREDIT OF SOUTHWEST FLORIDA, ACA

AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDED AND RESTATED LOAN AGREEMENT (the “Loan Agreement”) is made and
entered into to be effective on May 26, 2006, by and between Farm Credit of
Southwest Florida, ACA, an agricultural credit association for itself and as
agent/nominee for other lending institutions having an interest, direct or
indirect, in the Loan (as defined hereinbelow) from time to time, whose address
is 330 North Brevard Avenue, Arcadia, Florida 34266 (“Lender”), ALICO, Inc., a
Florida corporation (“Borrower”), whose address is P.O. Box 338, LaBelle,
Florida 33975 and the Guarantors (as defined below) (collectively, the
“Parties”, each singly, a “Party”).

Preliminary Statement

Lender currently has a $175,000,000 revolving line of credit facility extended
to Borrower as evidenced by that certain Loan Agreement between Borrower and
Lender dated October 11, 2005. Borrower and Lender have agreed to modify the
terms of such credit facility as set forth hereinbelow.

NOW, THEREFORE, in consideration of the terms and conditions set forth herein,
Lender and Borrower enter into this Loan Agreement and agree as follows:

1. Definitions. For the purposes hereof:

1.1. “Accounts” shall have the meaning assigned thereto in the Code.

1.2. “Advance” means an advance of proceeds of the RLOC to Borrower pursuant to
the terms of this Loan Agreement.

1.3. “Advance Agent” means John R. Alexander, its Chairman and Chief Executive
Officer, Dan L. Gunter, President, or Patrick W. Murphy, Chief Financial
Officer, or such other Person as may be designated by Borrower in writing from
time to time.

1.4. “Affiliate” means, with respect to a named Person, (a) any Person directly
or indirectly owning five percent (5%) or more of the voting stock or rights in
such named Person or of which the named Person owns five percent (5%) or more of
such voting stock or rights; (b) any Person controlling or controlled by or
under common control with such named Person; (c) any officer, director or
managing employee or agent of such named Person or any Affiliate of the named
Person; and (d) any immediate family member of the named Person or any Affiliate
of such named Person.

1.5. “Business Day” means any day on which Lender is open for business.

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 1 of 40



--------------------------------------------------------------------------------

1.6. “Capital Lease” means any lease of real or personal property for which the
obligations of the lessee thereunder are required, in accordance with GAAP, to
be capitalized on the balance sheet of the lessee.

1.7. “Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option right)
excluding beneficial owners of more than 25% of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right) at the execution of this Amended and Restated Loan
Agreement;

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, or (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over the equity securities of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such Person or group has the right to
acquire pursuant to any option right)

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 2 of 40



--------------------------------------------------------------------------------

representing 25% or more of the combined voting power of such securities,
excluding such persons with such powers at the time of the execution of this
Amended and Restated Loan Agreement; .

1.8. “Chattel Paper” shall have the meaning assigned thereto in the Code.

1.9. “Closing” or “Closing Date” means the date hereof.

1.10. “Code” means the Uniform Commercial Code as in effect under the laws of
the State of Florida from time to time, as the same may be amended.

1.11. “Collateral” means the Real Property Collateral.

1.12. “Credit Parties” means, collectively, Borrower, Guarantors, and any
Subsidiary of Borrower which, after the Closing Date, is joined to this Loan
Agreement pursuant to Section 4.1(m) hereof, and “Credit Party” means any of
them.

1.13. “Current Ratio” means the ratio of current assets to current liabilities,
for the subject Person.

1.14. “Debt Ratio” means the ratio of total liabilities (including current and
long term liabilities) to total assets, for the subject Person.

1.14A. “Debt Service” means the sum of all Capital Lease payments and all term
debt principal and interest payments due or paid.

1.15. “Deposit Accounts” shall have the meaning assigned thereto in the Code.

1.16. “Documents” shall have the meaning assigned thereto in the Code.

1.17. “EBITDA” means, for the subject Person, earnings before interest, taxes,
depreciation and amortization, calculated on a rolling four-quarter basis.

1.18. “Environmental Laws” shall mean state, federal or local environmental laws
or regulations, including but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 U.S.C. § 9601 et seq.; the
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 1101 et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the
Hazardous Materials Transportation Act of 1974, 49 U.S.C. § 1801 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 4701 et seq.; the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. § 136 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3001 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; any laws regulating the use
of biological agents or substances including animal, medical or infectious
wastes, each as amended or supplemented, and any analogous future or present
local, state, and federal statutes, regulations, and ordinances promulgated
pursuant thereto which may be applicable.

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 3 of 40



--------------------------------------------------------------------------------

1.19. “Event of Default” shall have the meaning set forth in Article 6.

1.20. “Expiration Date” means the Business Day occurring immediately prior to
the RLOC Maturity Date.

1.21. “Fixed Charge Coverage Ratio” means the ratio of [EBITDA plus payment
receipts of both principal and interest from any notes receivables minus
Maintenance Capital Expenditures] to Debt Service all calculated on a rolling
four quarter basis for the subject Person.

1.22. “GAAP” means generally accepted accounting principles and practices as in
effect from time to time and recognized as such by the American Institute of
Certified Public Accountants, consistently applied.

1.23. “General Intangibles” shall have the meaning assigned thereto in the Code.

1.24. “Guarantors” means Bowen Brothers Fruit, LLC, a Florida limited liability
company, Alico-Agri, Ltd., a Florida limited partnership, Saddlebag Lake
Resorts, Inc., a Florida corporation and Alico Plant World, L.L.C., a Florida
limited liability company, each a “Guarantor”.

1.25. “Guaranty Agreements” means the guaranty agreement of each Guarantor dated
of even date herewith in favor of Lender guaranteeing the Loan.

1.26. “Indebtedness” means, collectively, all liabilities (including, without
limitation, Capital Lease obligations) of the subject Person, whether owing by
such Person alone or with one or more others in a joint, several, or joint and
several capacity, whether now owing or hereafter arising, whether owing
absolutely or contingently, whether created by loan, overdraft, guaranty of
payment, or other contract or by quasi-contract or tort, statute or other
operation of law or otherwise.

1.27. “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

1.28. “Insolvent” means, for the subject Person, that such Person shall have
ceased paying its debts in the ordinary course of business or shall have become
incapable of paying its debts as they become due, or is experiencing a financial
condition such that the sum of the Person’s debts is greater than all of such
Person’s property, at a fair valuation, exclusive of property transferred,
concealed or removed with intent to hinder, delay or defraud such Person’s
creditors.

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 4 of 40



--------------------------------------------------------------------------------

1.29. “Intercompany Transaction” means any Account, Chattel Paper, General
Intangible, Instrument, Document or other Indebtedness or obligation arising
from business done with or for, or Indebtedness owed between or among, Credit
Parties or any Affiliate thereof.

1.30. “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, any
Credit Party’s internal controls over financial reporting, in each case as
described in the Securities Laws.

1.31. “Instrument” shall have the meaning assigned thereto in the Code.

1.32. “Inventory” shall have the meaning assigned thereto in the Code.

1.33. “Investment Property” shall have the meaning assigned thereto in the Code.

1.34. “Letter of Credit Rights” shall have the meaning assigned thereto in the
Code.

1.35. “Lien” or “Liens” means, with respect to any asset, mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
asset. For purposes of this Loan Agreement, a Person shall be deemed to own
subject to a Lien any asset which such Person has acquired or holds subject to
the interest of a vendor or lessor under any conditional sales agreement,
Capital Lease or other title retention agreement relating to such asset.

1.36. “Loan Documents” means this Amended and Restated Loan Agreement, the Note,
the Subordination Agreements, the Tax Indemnification Agreement, the Mortgage,
the Guaranty Agreements and such consents and all other documents, instruments,
certificates and agreements executed and/or delivered by any Credit Party or any
third party in favor of Lender in connection with the Loan or any Collateral.

1.37. “Loan” means, the RLOC as described in Section 2.1. The terms Loan and
RLOC shall be used interchangeably in this Loan Agreement.

1.38. “Maintenance Capital Expenditures” means, with respect to the Credit
Parties for any period, the aggregate cost incurred during such period in
connection with the maintenance, restoration or replacements of capital assets
in the ordinary course of business determined in accordance with GAAP (to the
extent applicable).

1.39. “Material Adverse Effect” means a material adverse effect on (a) the
properties or business, operations or financial condition of any Credit Party,
taken as a whole, or (b) the ability of the subject Credit Party to perform in
any material respect its obligations under the Loan Documents.

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 5 of 40



--------------------------------------------------------------------------------

1.40. “Mortgage” means the Term Mortgage dated March 12, 1999, from Borrower to
Lender as recorded in the real property records of Hendry County, Florida in
Book 582, Page 663, as modified on October 11, 2005 in Book 718 at Page 1024,
and as modified again on even date herewith in Book              at Page
            .

1.41. “Maximum RLOC Availability” means, as of any particular date, the RLOC
Commitment minus outstanding amounts under the RLOC minus the aggregate face
amount of any Standby Letter(s) of Credit then-issued and outstanding.

1.42. “Net Worth” means the total stockholders’ equity as shown on the balance
sheet of the subject Person at any particular date.

1.43. “Note” means, the RLOC Note. The terms Note and RLOC Note shall be used
interchangeably in this Loan Agreement.

1.44. “Obligations” means (a) all principal and/or interest which may be due
under the Note, and all other present and future Indebtedness, obligations and
liabilities of Borrower, and all obligations of any Credit Party, to Lender
arising pursuant to this Amended and Restated Loan Agreement and/or any other
Loan Document (including, without limitation, any joinder agreements entered
into in accordance with Section 4.1(m) below), regardless of whether such
Indebtedness, obligations or liabilities are direct, indirect, fixed,
contingent, joint or joint and several (including any interest, fees and other
charges under this Amended and Restated Loan Agreement or any other Loan
Document, which would accrue but for the filing of a bankruptcy or insolvency
action, whether or not such claim is allowed in such bankruptcy or insolvency
action); (b) all costs incurred by Lender to obtain, preserve, perfect and
enforce the security interest securing payment of such Indebtedness and to
maintain, preserve and collect the Collateral, including, but not limited to,
taxes, assessments, insurance premiums, repairs, attorneys fees and legal
expenses, rent, storage charges, advertising costs, brokerage fees and expenses
of sale; (c) all other obligations or liabilities of any Credit Party owing to
Lender, from time to time, whether now existing or hereafter arising, regardless
of how incurred; and (d) all renewals, extensions and modifications of any of
the foregoing, or any part thereof.

1.45. “Permitted Debt” means, on a consolidated basis, (i) trade Indebtedness
incurred in the ordinary course of business; (ii) additional funded debt
consisting of loans or advances made by a lender to a Credit Party (including
any Capital Leases) other than an Intercompany Transaction, provided that all
such Indebtedness, when aggregated, does not exceed $2,000,000.00 (the
“Permitted Funded Debt”) at any time outstanding; (iii) the Indebtedness
described on Schedule 1.45 attached hereto and made a part hereof and
(iv) Indebtedness owed to Lender.

1.46. “Permitted Liens” means (i) Liens not exceeding an aggregate amount of
$2,000,000.00 in place at any one time (including Capital Lease liens) which
exist in connection with the Permitted Funded Debt, (ii) Liens in favor of
Lender, (iii) mechanic’s, materialmen’s and similar liens which are paid in a
timely manner, (iv) liens for income taxes or other taxes not

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 6 of 40



--------------------------------------------------------------------------------

yet due and payable or for income taxes or other taxes that the taxpayer is
contesting in good faith, (v) purchase money liens and liens securing rental
payment under Capital Lease arrangements, (vi) rights of licensors under
licenses, (vii) the Liens described on Schedule 1.46 attached hereto and made a
part hereof and (viii) other liens arising in the ordinary course of business.

1.47. “Permitted Loans” means loans from Borrower to any of its Subsidiaries,
provided that the promissory notes and any collateral securing such promissory
notes shall be pledged by Borrower as Collateral for the Loan.

1.48. “Person” means an individual person, corporation, limited liability
company, trust, joint venture, limited or general partnership, any government or
agency or political subdivision of any government, or any other entity or
organization.

1.49. “Real Estate” shall have the meaning as set forth in Section 3.8 hereof.

1.50. “Real Property Collateral” means approximately 7,672 acres of real estate
located in Hendry County, Florida pledged to Lender pursuant to that certain
Term Mortgage dated March 12, 1999 from Borrower to Lender and recorded at Book
582, Page 663 in the real property records of Hendry County, Florida, as
modified on October 11, 2005 by a modification agreement recorded at Book 718,
Page 1024; and (ii) approximately 33,700 acres of real estate located in Hendry
County, Florida pledged to Lender pursuant to a mortgage modification and
spreader agreement of Borrower dated of even dated herewith and recorded in the
real property records of Hendry County, Florida and modifying the mortgage
referenced in (i) above.

1.51. “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Borrower as prescribed by the
Securities Laws.

1.52. “RLOC” means the revolving line of credit in the amount of the RLOC
Commitment as described under Section 2.1(a) hereof.

1.53. “RLOC Commitment” means $175,000,000.

1.54. “RLOC Maturity Date” means August 1, 2010, or such later date as may be
determined pursuant to Section 2.1(a) hereof.

1.55. “RLOC Note” means the Amended and Restated RLOC Note of Borrower dated as
of the Closing Date in favor of Lender in the amount of the RLOC as set forth in
Section 2.1(a) (substantially in the form of Exhibit 1.55 attached hereto), as
well as any promissory note or notes issued by Borrower in substitution,
replacement, extension, amendment or renewal of any such promissory note or
notes.

1.56. “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 7 of 40



--------------------------------------------------------------------------------

1.57. “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

1.58. “Securities Laws” means the Securities Act of 1933, the Securities
Exchange Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended in the effect on any applicable date hereunder.

1.59. “Standby Letter(s) of Credit” means one or more letters of credit which
may be issued by Lender to third party beneficiaries as more particularly
described under Section 2.1 hereof.

1.60. “Subordination Agreements” means those certain agreements, reasonably
satisfactory to Lender, which subordinate all Subordinated Debt to the Loan.

1.61. “Subordinated Debt” means all Indebtedness owed by Borrower to any other
Credit Party.

1.62. “Subsidiary” means any corporation, partnership or other entity in which
any Person, directly or indirectly, owns fifty percent (50%) or more of the
stock, capital or other interests (legal or beneficial) which is effectively
controlled, directly or indirectly, by such Person.

1.63. “Substances” shall have the meaning as set forth in Section 3.8 hereof.

1.64. “Tax Indemnification Agreement” means that certain agreement of Borrower
to Lender dated of even date herewith in which Borrower agrees to indemnify
Lender at all times and hold Lender harmless from against any and all actions or
causes of action, claims, demands, liabilities, loss damage or expense of any
kind or nature including reasonable attorney’s fees, which Lender may at any
time sustain or incur in relation to intangible taxes and documentary stamps
arising as a result of the Loan.

2. The Credit Facility.

2.1. Loans, Etc. Lender hereby agrees to make the following credit facility
available to Borrower, on terms and conditions set forth herein:

(a) (i) RLOC - Subject to Borrower’s compliance with the terms and conditions of
this Loan Agreement, Lender shall make available to Borrower Advances up to the
Maximum RLOC Availability from the Closing Date through the Expiration Date,
which, in accordance with the RLOC Note, may be advanced, paid down and
readvanced. Advances shall be in minimum increments of not less than
$100,000.00. PROVIDED HOWEVER, that no Advance shall be made under the RLOC if,
after giving effect to such Advance, the Maximum RLOC Availability would be a
negative number. The obligation to repay the RLOC shall be

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 8 of 40



--------------------------------------------------------------------------------

evidenced by the RLOC Note and shall have the repayment terms and interest rates
as set forth therein. All amounts outstanding under the RLOC shall be due and
payable on the RLOC Maturity Date.

Lender and Borrower agree that the RLOC Maturity Date may be extended for
additional one year periods in the following manner. Each year commencing
December 31, 2007 Borrower may request in writing that the RLOC Maturity Date be
extended for an additional one year period provided that (i) Borrower requests
the extension in a writing provided to Lender by December 31 of such year and
(ii) Lender shall not have notified Borrower in writing by January 31 of the
following year of Lender’s intention to terminate the Loan, which decision shall
be made in the sole discretion of Lender. If Lender does not elect to terminate
the Loan as provided above the RLOC Maturity Date shall be deemed extended for
one additional year.

(ii) Letter of Credit Subfacility - Subject to the terms and conditions hereof,
Lender may issue or cause to be issued, from time to time, Standby Letter(s) of
Credit, not to exceed the face amount of $1,000,000.00 in the aggregate at any
one time outstanding. The Maximum RLOC Availability shall be reduced by the face
amount of all Standby Letter(s) of Credit issued, unless reflected as an accrued
expense or a setoff against cash reserves on Borrower’s financial statements.
The sum of all Standby Letter(s) of Credit outstanding plus outstanding balances
under the RLOC shall at no time exceed then applicable RLOC Commitment. Lender
may issue such Standby Letter(s) of Credit on terms and using such documentation
as Lender shall reasonably require in accordance with its customary business
practices; provided, however that (1) Borrower shall pay, upon the issuance of
any Standby Letter(s) of Credit, a documentation fee in an amount equal to
$120.00; (2) Borrower shall pay a letter of credit fee, payable quarterly in
arrears, in an amount equal to the applicable margin shown on Schedule
2.1(a)(ii) hereto, per annum times the aggregate amount of all outstanding
Standby Letter(s) of Credit outstanding during the preceding quarter, computed
on the basis of actual days elapsed in such year, whether 365 days or 366 days;
(3) Borrower shall pay an issuance fee at the normal and customary rates Lender
(or the issuing bank) charges for Letters of Credit of the amount and duration
requested; and (4) the expiry date of any Standby Letter(s) of Credit issued may
not extend beyond the sooner to occur of the date which is twelve (12) months
from the issue date thereof or the RLOC Maturity Date. Unless otherwise
expressly agreed to by Lender when a Standby Letter of Credit is issued, the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each Standby Letter of Credit.

(iii) Overadvances - If Lender shall at any time determine that the Maximum RLOC
Availability is a negative number, it shall immediately notify Borrower by
telephone of the amount by which the RLOC Commitment is exceeded by the sum of
(A) then-outstanding amounts under the RLOC, plus (B) the face amount of
then-outstanding Standby Letter(s) of Credit (such amount, the “Overadvance
Amount”). Within forty-eight (48) hours of such notification, or, if the next
succeeding day shall not be a Business Day, then no later than 2:00 p.m.
Arcadia, Florida time, on the Business Day immediately following the date of
notification, Borrower shall pay or prepay an amount in readily-available funds
not less than the Overadvance Amount, to be applied to amounts owed under the
RLOC.

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 9 of 40



--------------------------------------------------------------------------------

(iv) Notice and Manner of Borrowing -For Advances under the RLOC, Borrower shall
meet Lender’s requirement set forth below:

(A) Generally – For Advances to be used for any purpose except for the issuance
of Standby Letters of Credit (for which Advance notice requirements are set
forth below), Advance Agent shall give Lender at least one (1) Business Day’s
notice of a request for an Advance, specifying the date and amount thereof. Any
such notice (including, but not limited to, telephonic notice) which Lender
believes in good faith to have been given by Advance Agent (or such other
individuals as may be designated in writing by Borrower) shall be deemed given
by Borrower. Any Advance made by Lender based on such notice shall, when wired
to an account of Borrower described in any written wire transfer instructions
delivered by Advance Agent (or such other individual) in connection herewith, be
Loans for all purposes hereunder.

(B) Letters of Credit. – Any request for the issuance of a Standby Letter of
Credit shall be submitted by the Advance Agent to Lender at least three
(3) Business Days prior to the requested date of issuance. Such request shall
specify, among other things, the beneficiary, the issue date, the face amount,
and the expiry date.

(v) Standby Letter of Credit Reimbursement – In the event of any drawing under
any Standby Letter(s) of Credit, Lender will promptly notify Borrower. Unless
Borrower shall promptly notify Lender that Borrower intends to otherwise
reimburse Lender for such a drawing, Borrower shall be deemed to have requested
that Lender make an Advance under the RLOC in the amount of the drawing (which
Advance need not be in increments of $100,000), the proceeds of which will be
used to satisfy Borrower’s reimbursement obligations under the Standby Letter(s)
of Credit. Borrower promises to reimburse Lender on the day of drawing under any
Standby Letter(s) of Credit (either with the proceeds of any Advance under the
RLOC obtained hereother or otherwise) in same day funds.

2.2. Purposes. The proceeds of the RLOC shall be used by the Borrower for
general purposes of the corporation including the purchase of capital assets,
the payment of dividends, the repayment of liabilities and the normal operating
needs of the Borrower and its operating divisions and subsidiaries.

2.3. Conditions Precedent. In no event shall Lender be obligated to make any
Advance to Borrower until all matters, documents, papers and certificates
required hereunder have been

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 10 of 40



--------------------------------------------------------------------------------

furnished to Lender’s satisfaction or so long as any Event of Default has
occurred and is continuing. In addition to other matters set forth herein, the
following documents and matters shall be required to be executed or performed by
Borrower and such other Persons as may be necessary and appropriate at or before
Closing (unless as provided otherwise under Section 5 hereof, in connection with
the pledge of Collateral):

(a) This Loan Agreement, duly executed and delivered;

(b) The Note and all other Loan Documents, duly executed and delivered;

(c) The Collateral documents required under Section 5.1 hereof, duly executed
and delivered. Financing statements covering any of the Collateral shall be
recorded in the appropriate recording offices as prescribed under the Code or
the laws of any other applicable jurisdiction. All Mortgages pledging the Real
Property Collateral shall be recorded in the appropriate real estate records.
Marked-up title commitments shall be due upon recording of such Mortgages and
final title insurance policies required hereunder shall be delivered to Lender
within ten (10) Business Days following the execution of the Mortgages pledging
the Real Property Collateral.

(d) Resolutions, approved by the directors of the Borrower, the directors of
Saddlebag Lake Resorts, Inc., the partners of Alico-Agri, Ltd, the
manager/members of Bowen Brothers Fruit, LLC and the manager/members of Alico
Plant World, L.L.C. in the form and substance satisfactory to Lender,
authorizing the execution, delivery and performance of all Loan Documents, on
behalf of the Borrower and Guarantors;

(e) A Certificate of Good Standing for the Borrower and each Guarantor, from its
state of incorporation or formation and satisfactory evidence of Borrower’s and
each Guarantor’s qualification to do business in any applicable jurisdictions in
which, according to the laws of such jurisdictions, it is required to qualify to
do business;

(f) An Environmental Hazards Assessment (Form ENV-1) current as of the Closing
Date, for each parcel of the newly pledged Real Estate Collateral;

(g) Evidence, reasonably satisfactory to Lender, of Borrower’s compliance with
any material regulations, policies, orders and permitting and licensing
requirements to which Borrower, its operations and properties, is subject or in
the event of any noncompliance, that such noncompliance will not have a Material
Adverse Effect;

(h) An opinion of all Credit Parties’ Florida counsel opining, among other
things, as to the due authorization and execution of the Loan Documents and the
enforceability of the Loan Documents in accordance with the terms thereof;

(i) Payment by Borrower of all fees and closing costs required hereunder and
under the Loan Documents;

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 11 of 40



--------------------------------------------------------------------------------

(j) The insurance policies required under Section 4.1(d) hereof;

(k) Such other matters as Lender may reasonably require.

2.4. Lender Stock. On or before the Closing Date, Borrower shall own stock in
Farm Credit of Southwest Florida, ACA in an amount equal to $1,000.00. Such
stock is at risk and is retireable only at the discretion of Lender’s board of
directors and in accordance with Lender’s bylaws.

2.5. Fees, Costs, and Expenses. Borrower shall pay, on or before the Closing
Date (or subsequent to the Closing Date if required pursuant to the Tax
Indemnification Agreement), any and all costs and expenses reasonably incurred
by Lender in making the Loan available to Borrower, including, without
limitation, any recording costs, documentary stamp taxes, intangibles taxes and
intangibles recording taxes, and Lender’s reasonable legal expenses and fees,
regardless of whether the transactions contemplated hereunder close, unless
failure to close is the fault of Lender. In addition, Borrower shall pay Lender
the following fees:

(a) Unused Commitment Fee. An unused commitment fee in the amount of 15 basis
points (.15%) times the average daily balance of the unused portion of the RLOC
Commitment computed annually in arrears on December 31 of each year commencing
December 31, 2006 and payable within fifteen (15) days following each calendar
year-end.

3. Representations and Warranties. To induce Lender to make the Loan, Credit
Parties make the following representations and warranties, which shall survive
the execution and delivery of the Note and other Loan Documents:

3.1. Good Standing. Borrower, Alico-Agri, Ltd., Saddlebag Lake Resorts, Inc.,
Bowen Brothers Fruit, LLC and Alico Plant World, L.L.C. are each duly
incorporated or organized, validly existing, and in good standing under the laws
of the State of Florida and each has the power and authority to own its property
and to carry on its business in each jurisdiction in which it does business.

3.2. Authority and Compliance. Each Credit Party has full power and authority to
execute and deliver the Loan Documents to which it is a party and to incur and
perform its obligations provided for therein, all of which have been duly
authorized by all proper and necessary action of the appropriate governing body.
No consent or approval of any public authority or other third party is required
as a condition to the validity of any of the Loan Documents, and each Credit
Party is in material compliance with all laws and regulatory requirements to
which it is subject, except to the extent any such non-compliance would not
cause a Material Adverse Effect.

3.3. Binding Agreement. This Loan Agreement and the other Loan Documents
executed by the Credit Parties constitute valid and legally binding obligations
of the Credit Parties, enforceable in accordance with their terms.

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 12 of 40



--------------------------------------------------------------------------------

3.4. Litigation. There is no proceeding involving any Credit Party pending or,
to the knowledge of any Credit Party, threatened, before any court or
governmental authority, agency or arbitration authority, except as disclosed to
Lender on Schedule 3.4 hereof and acknowledged by Lender prior to the date of
this Loan Agreement; provided however, such disclosure shall not be required
with respect to any matters which, if determined adversely to the Credit
Parties, collectively, would reasonably be expected to result in liability of
less than $10,000,000 in the aggregate or matters, which, if determined
adversely to any Credit Party would reasonably be expected to result in
liability of less than $1,000,000 with respect to any individual matter, in each
case excluding amounts with respect to which an insurance carrier admits full
coverage (except for applicable deductibles).

3.5. No Conflicting Agreements. There is no article of incorporation,
certificate of formation, partnership certificate, bylaw, partnership agreement
or other document pertaining to the organization, power, or authority of any
Credit Party and no provision of any existing agreement, deed of trust,
mortgage, indenture or contract binding on any Credit Party or affecting its
properties, which would conflict with or in any way prevent the execution,
delivery, or carrying out of the terms of this Loan Agreement and the other Loan
Documents except as would not reasonably be expected to have a Material Adverse
Effect.

3.6. Ownership of Assets. Each Credit Party has good title to its assets, and
its assets are free and clear of all judgments, liens, and encumbrances except
for Permitted Liens.

3.7. Taxes. All taxes and assessments due and payable by each Credit Party have
been paid or are being contested in good faith by appropriate proceedings and
each Credit Party has filed all tax returns which it is required to file except,
in each case, as would not reasonably be expected to have a Material Adverse
Effect.

3.8. Environmental Matters. To its best knowledge, after due inquiry, Borrower
represents and warrants to Lender for itself and its Subsidiaries, except as may
be otherwise disclosed in writing to Lender, that any real estate owned or
leased by it (the “Real Estate”) has never been and is not now being used in
material violation of any material Environmental Laws; that no proceedings are
pending against it concerning any alleged violations of any Environmental Laws
on or related to the Real Estate, that the Real Estate is free of any hazardous
or toxic substance or wastes, including but not limited to, asbestos, PCBs,
petroleum products, fertilizers and pesticides (“Substances”) other than such
Substances as are associated with the commercial operations of the Borrower or
its Subsidiaries, except as would not reasonably be expected to have a Material
Adverse Effect; and to the extent that any Substances are kept or stored on the
Real Estate, Borrower or its Subsidiary is maintaining them in accordance with
all applicable laws, except where such failure to maintain would not reasonably
be expected to have a Material Adverse Effect; that if Borrower or any
Subsidiary of Borrower is transporting any Substances, such transportation is
being conducted in material compliance with all applicable laws; Borrower or its
Subsidiaries have all required permits for the use and discharge of any
Substances on the Real Estate and all uses and discharges on the Real Estate are
being made in compliance with such permits; that Borrower and its Subsidiaries
are in compliance with all

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 13 of 40



--------------------------------------------------------------------------------

applicable laws regulating the creation, storage, handling, processing and/or
transportation of animal wastes; that, in the event that any of the foregoing
representations and warranties is untrue or is qualified in any way, Borrower
has made a complete disclosure to Lender of all material facts which might
indicate an environmental risk or the violation of any Environmental Laws on or
related to the Real Estate.

3.9. Compliance with Laws. To its best knowledge, after due inquiry, each Credit
Party is in compliance with all federal, state, and local laws (or laws of other
jurisdictions to which it is subject), permitting requirements, regulations and
other governmental requirements applicable to it or to any of its property
(including, but not limited to, laws regulating wetlands), business operations,
employees, and transactions, except, in each case, as would not be reasonably
expected to have a Material Adverse Effect.

3.10. Accurate Financial Information. The financial information furnished to
Lender by each Credit Party is complete and accurate and no Credit Party have
any undisclosed direct or material contingent liabilities. The financial
information provided by each Credit Party, in connection with such Credit
Party’s application to Lender for the Loan, remains substantially accurate and
no Material Adverse Effect or Internal Control Event has occurred since such
information was furnished.

3.11. Solvency. (i) No Credit Party is Insolvent; (ii) the pledge of the
Collateral as contemplated herein to Lender will not render Borrower Insolvent;
(iii) each Credit Party has made adequate provision for the payment of all of
its creditors other than Lender; and (iv) no Credit Party has entered into this
transaction to provide preferential treatment to Lender or any other of its
creditors in anticipation of seeking relief under federal or state bankruptcy or
insolvency laws.

3.12. ERISA. No employee benefit plan established or maintained, or to which
contributions have been made, by any Credit Party, which is subject to Part 3 of
Subtitle 13 of Title I of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), had an “accumulated funding deficiency” (as such term is
defined in Section 302 of ERISA) as of the last day of the most recent fiscal
year of such plan ended prior to the date hereof, or would have had such an
accumulated funding deficiency on such day if such year were the first year of
such plan to which such Part 3 applied; and no material liability to the Pension
Benefit Guaranty Corporation has been incurred with respect to any such plan by
such party.

To the best knowledge of each Credit Party, after due inquiry, each such
employee benefit plan (if any exists) complies with all applicable requirements
of ERISA and of the Internal Revenue Code of 1986 as amended (“IRC”) and with
all applicable rulings and regulations issued under the provisions of ERISA and
the IRC except, in each case, where the failure to comply would not be
reasonably expected to have a Material Adverse Effect. This Loan Agreement and
the consummation of the transactions contemplated herein do not and will not
involve any prohibited transaction within the scope of ERISA or Section 4975 of
the IRC.

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 14 of 40



--------------------------------------------------------------------------------

3.13. Ownership of Collateral. Borrower represents and warrants that it is the
absolute owner of the Collateral, as its interests appear, as set forth in
Section 5.1 hereof, and that the Collateral is owned free and clear of all
liens, encumbrances, and security interests of any kind, except Permitted Liens.

3.14. Material Contracts. Except as set forth on Schedule 3.14 hereto, each
Credit Party has performed all of its respective obligations under all material
contracts to which it is a party and which are in effect as of the date of this
Loan Agreement, except for those obligations the failure of which to comply with
is not reasonably expected by such Credit Party to have a Material Adverse
Effect and, to the knowledge to of each Credit Party, each party thereto is in
substantial compliance with each such material contract, and each such material
contract is, after giving effect to the transactions contemplated by this Loan
Agreement will be, in full force and effect in accordance with the terms
thereof.

3.15. Trade Relations. Except as set forth on Schedule 3.15 hereto and except as
in the ordinary course of business, to the knowledge of each Credit Party, there
exists no actual or threatened termination, cancellation or limitation of, or
any adverse modification or change in, the business agreements, contracts or
arrangements of any Credit Party (which agreements, contracts or arrangements
extend for a period in excess of one (1) year) with any material customer, any
group of customers, or any cooperative marketing association or trade exchange
whose purchases, marketing or trade efforts, individually or in the aggregate,
are material to the business of such Credit Party, and which customers or
associations are not readily replaceable in the ordinary course of business.

3.16. Regulation U. No Credit Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System).

4. Covenants.

4.1. Affirmative Covenants. During the term of this Loan Agreement:

(a) Continuation of Pre-closing Conditions, Representations and Warranties.
Credit Parties agree that all conditions precedent to the making of the Loan
shall remain satisfied at all times during the term of this Loan Agreement, and
that representations and warranties made by each Credit Party in the Loan
Documents signed by it, shall be deemed to be made at all times during the term
of this Loan Agreement except to the extent such representations and warranties
expressly relate to an earlier date.

(b) Maintenance. Each Credit Party shall maintain all of its property in good
condition and repair and make all necessary replacements thereof and repairs
thereto, and preserve and maintain all licenses, trademarks, privileges,
permits, franchises, certificates and the like necessary for the operation of
its businesses, and to do or cause to be done all things necessary to preserve
and keep in full force and effect its existence and its rights, except, in each
case, as would not reasonably be expected to have a Material Adverse Effect.
Each Credit Party

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 15 of 40



--------------------------------------------------------------------------------

shall also maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory over
such Credit Party as the case may be.

(c) Financial Statements/Information. Borrower shall to Lender (i) Borrower’s
quarterly internally-prepared consolidated and consolidating financial
statements, within forty-five (45) days of each of Borrower’s fiscal
quarter-ends, and certified by the Chief Financial Officer (or such other
designee reasonably acceptable to Lender) of the Borrower to fairly present the
financial condition of Borrower; (ii) annual audited consolidated and
consolidating financial statements of Borrower, prepared by a Registered Public
Accounting Firm acceptable to Lender, together with an unqualified opinion of
such accountants reasonably acceptable to Lender, any management letters issued
by such accountants and an attestation report of the Registered Public
Accounting Firm as to the Borrower’s internal controls pursuant to Section 404
of Sarbanes-Oxley expressing a conclusion to which the Lender does not object,
all within one hundred twenty (120) days of Borrower’s fiscal year-end;
(iii) such other information respecting the financial condition and operations
of Borrower or any Affiliate or Subsidiary thereof as Lender may from time to
time reasonably request. All financial statements, opinions, reports and
management letters described in clause (i) and (ii) above shall be prepared in
accordance with GAAP and applicable Securities Laws and shall be in form and
content satisfactory to Lender, and shall include, without limitation, an income
statement, balance sheet, a cash flow statement and a list of contingent
liabilities and claims reportable under GAAP guidelines. All financial
statements shall be accompanied by a compliance certificate, in the form of
Exhibit 4.1(c) hereto, setting forth Borrower’s compliance with, and actual
calculations for, financial covenants required under Section 4.3 hereof, and
signed by the Chief Financial Officer of Borrower (or such other designee
reasonably acceptable to Lender).

Additionally, Borrower shall furnish to Lender, (A) promptly after any request
by Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them; (B) promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the Lender
pursuant hereto; and (C) promptly, and in any event within five Business Days
after receipt thereof by Borrower thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of Borrower.

(d) Insurance. Each Credit Party shall maintain with financially sound and
reputable insurance companies insurance of the kinds, covering the risks, and in
the amounts usually carried by entities and individuals engaged in businesses
similar to that of the respective

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 16 of 40



--------------------------------------------------------------------------------

Credit Party. If such insurance is afforded in whole or in part through
self-insurance plan(s), Lender shall be provided with the plan description and
any excess coverage limitations, which shall be reasonably satisfactory to
Lender. Such insurance shall include insurance on buildings and contents and,
with regard to Borrower, insurable Collateral in amounts reasonably satisfactory
to Lender. Borrower will exhibit or deliver its policies of insurance to Lender
and provide appropriate clauses in the insurance policies indicating Lender’s
status as mortgagee/loss payee as to the Collateral, as its interest may appear.
If any Credit Party is in default under Article 6 hereof and Lender is
exercising its remedies under Article 7 hereof, Lender shall have the right to
settle and compromise any and all claims under any policy under which Lender is
listed as a loss payee and Borrower hereby appoints Lender as its
attorney-in-fact, with power to demand, receive, and receipt for all monies
payable thereunder, to execute in the name of Borrower or Lender or both any
proof of loss, notice, draft, or other instruments in connection with such
policies or any loss thereunder and generally to do and perform any and all acts
as Borrower, but for this appointment, might or could perform. Unless otherwise
agreed, to the extent Lender is a loss payee under the applicable policy, Lender
shall be entitled to apply the proceeds of any such policies to satisfy the
indebtedness arising under the RLOC. Borrower shall pay on demand all of
Lender’s reasonable costs and expenses incurred in connection with the
collection and disbursement of insurance proceeds, including, without
limitation, inspection, engineering and legal fees. Lender shall have the right
to apply any excess proceeds toward reduction of the Obligations.

All insurance policies provided hereunder shall be in an amount sufficient to
avoid the application of any co-insurance provisions and must include provisions
for a minimum thirty (30) day advance written notice of any intended policy
cancellation or non-renewal. The insurance required hereunder shall be in
addition to, and not a replacement for, the insurance required under any other
Loan Documents.

(e) Payment and Performance of Obligations. Credit Parties shall pay and perform
all Obligations under this Loan Agreement and the Loan Documents and pay or
perform (a) all taxes, assessments and other governmental charges that may be
levied or assessed upon it or any of its property (including without limitation,
withholding, social security, payroll and similar employment related taxes on
the date such taxes are due), and (b) all other indebtedness, obligations and
liabilities in accordance with customary trade practices; provided that Credit
Parties may contest any item described in the foregoing clauses (a) and (b) in
good faith so long as adequate reserves are maintained with respect thereto in
accordance with GAAP.

(f) Access to Collateral and Financial Information. Credit Parties shall permit
any representative or agent of Lender to examine and audit any or all of its
books and records, wherever located, upon request by Lender and permit Lender to
have access to all Collateral for purposes of inspection and evaluation, in each
case at reasonable times and after reasonable notice to the respective Credit
Party. Without limiting the foregoing, Lender may, itself or through independent
agents, perform physical inspections and audits of the Collateral whenever and
as frequently as deemed necessary by Lender in its sole discretion, and Credit
Parties shall reimburse Lender on demand for any costs, fees and expenses
incurred by Lender in connection with such inspections or audits.

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 17 of 40



--------------------------------------------------------------------------------

(g) Notification of Environmental Claims. If any Substances and/or animal wastes
shall be brought upon the Real Estate, Borrower shall, or shall cause its
Subsidiaries to, maintain and/or remove them in substantial accordance with all
applicable laws. Borrower shall, or shall cause its Subsidiaries to, promptly
take all action which is needed to abate any material environmental risk or
comply with any Environmental Laws on or related to the Real Estate at its sole
expense except where the failure to take action or comply would not reasonably
be expected to have a Material Adverse Effect. Borrower will, or will cause its
Subsidiaries to, promptly inform Lender in writing of any environmental risk or
violation of any Environmental Laws on or related to the Real Estate of which it
has knowledge which could reasonably be expected to have a Material Adverse
Effect or the commencement of any proceeding against it or receipt of any
notices by it concerning any alleged violation of Environmental Laws on or
related to the Real Estate. Borrower will, or will cause its Subsidiaries to,
immediately advise Lender in writing of (i) any and all enforcement, cleanup,
remedial, removal, or other governmental or regulatory actions instituted,
completed, or, to the knowledge of the Borrower or any such Subsidiary
threatened pursuant to any applicable federal, state, or local laws, ordinances
or regulations relating to any Substances or animal wastes affecting its
business operations; and (ii) all claims made or, to the knowledge of the
Borrower or any Subsidiary of Borrower threatened by any Person against it
relating to damages, contributions, cost recovery, compensation, loss or injury
resulting from any Substances or animal wastes. Borrower shall, or shall cause
its Subsidiaries to, immediately notify Lender of any substantial remedial
action taken by it with respect to its business operations.

(h) Purpose of Loan. Borrower shall use the proceeds of the Loan only for the
purpose or purposes represented to Lender in Section 2.2 .

(i) Adverse Changes. Credit Parties shall provide notice to Lender, as soon as
possible, and in any event within five (5) Business Days after it becomes aware
of the occurrence of a Material Adverse Effect, including notice of (i) any
material default occurring with respect to any Credit Party’s material
obligations owed to any other creditor, (ii) acceleration of any part of or
demand for payment in full of any outstanding material obligation earlier than
the scheduled date, or (iii) of the threat by any person, firm, corporation or
other entity to whom it is indebted to declare any material debt due or
determine that any material provision of any agreement between such party and
any Credit Party has been violated. Such notice shall contain a statement
setting forth details of such Material Adverse Effect and the action that is
proposed in response thereto.

(j) Notice of Litigation. Credit Parties shall promptly notify Lender in the
event that any legal action is filed or, to the knowledge of Credit Parties,
threatened against any Credit Party; provided however, such notice shall not be
required with respect to any matters which, if determined adversely to any
Credit Party would reasonably be expected to result in less than $1,000,000.00
excluding amounts with respect to which an insurance carrier admits full
coverage (except for applicable deductibles).

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 18 of 40



--------------------------------------------------------------------------------

(k) Notice of Default. Credit Parties shall immediately notify Lender, by
telephone followed by written notice, upon the occurrence of any Event of
Default or circumstances which, if uncured with the lapse of time, would create
an Event of Default.

(l) Notice of Change in Status. Credit Parties shall promptly notify Lender of
the change or conversion of any of their taxpayer status under the rules of the
Internal Revenue Code.

(m) Joinder Agreement. Borrower shall cause any Subsidiary which is created or
acquired following the Closing Date to enter into a joinder agreement to this
Loan Agreement, a guaranty agreement, subordination agreement and such other
documentation as deemed necessary by Lender whereby such Subsidiary shall agree
to enter into an unlimited guaranty of the Loan, all in a form satisfactory to
Lender.

(n) Subordinated Debt. Borrower shall cause any indebtedness now or hereafter
owing from it to any Credit Party to be fully subordinated to the Loan and
Obligations in a form satisfactory to Lender.

(o) ERISA Compliance. Credit Parties shall maintain any employee benefit plan in
substantial compliance with all applicable requirements of ERISA and of the IRC
and with all applicable rulings and regulations issued under the provisions of
ERISA and the IRC, except where the failure to maintain such employee benefit
plan in substantial compliance with such requirement would be reasonably
expected to have a Material Adverse Effect.

(p) Internal Control Event. Credit Parties shall promptly notify Lender of the
occurrence of any Internal Control Event.

(q) Pledge of Subsidiary Notes. Borrower shall promptly pledge any promissory
notes evidencing loans of RLOC proceeds from Borrower to any Subsidiary and any
collateral securing any such promissory notes to Lender as Collateral for the
Loan pursuant to collateral documents satsifactory to Lender.

(r) Water Use Permits. Borrower shall at all times maintain all water use
permits and shall provide copies of all such permits to Lender upon request.
Borrower agrees to comply with all the terms and conditions of each water use
permit associated with the Real Property Collateral and shall not voluntarily
amend or otherwise curtail the quantities of water permitted for the Real
Property Collateral without the prior written consent of Lender. Further,
Borrower agrees not to transfer or permit to be transferred any quantities of
water associated with the Real Property Collateral, as currently permitted under
any water use permit, to any other location without the prior written consent of
Lender.

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 19 of 40



--------------------------------------------------------------------------------

(s) Surface Water Management Permits. Borrower shall comply with all of the
terms and conditions of any surface water management permits affecting the Real
Property Collateral and to furnish Lender with copies of all such surface water
management permits upon request by Lender. Further, Borrower agrees to provide
written notice to Lender of any proposed amendments to any surface water
management permits and agrees not to voluntarily amend such surface water
management permits without the prior written consent of Lender. Borrower agrees
to comply or cause to be complied with all of the terms and conditions of any
surface water management permit affecting the Real Property Collateral so long
as any Obligations are outstanding.

4.2. Negative Covenants. During the term of this Loan Agreement, without prior
written consent of Lender:

(a) Merger, Etc. No Credit Party will enter into any merger, corporate
reorganization or consolidation; or make any substantial change in the basic
type of business now conducted by it; or cause, suffer or permit the transfer of
any material ownership interest or change of control of its stock.

(b) Name Change, Etc. No Credit Party will change its name or any name in which
it does business, or move its principal place of business or chief executive
office, or change the location of its books and records, or change its state of
formation, without giving written notice thereof to Lender at least thirty
(30) days prior thereto.

(c) Sale/Encumbrance of Assets, Etc. No Credit Party will sell, transfer, lease,
encumber, pledge, grant a security interest in or dispose of any of its material
assets (other than Permitted Liens) or take any action that would make it
impossible for it to carry out its business as now conducted, or would cause a
Material Adverse Effect.

(d) Judgments, etc. No Credit Party will allow any number of judgments for the
payment of money in excess of the sum of $1,000,000.00 excluding amounts with
respect to which an insurance carrier admits full coverage (except for
applicable deductibles), to remain unsatisfied against it for a period of thirty
(30) consecutive days, unless execution thereof is stayed.

(e) Extension of Loans; Guaranty. No Credit Party will make any loans, advances,
extensions of credit to, or become a guarantor or surety for, any person, firm,
corporation or any other entity, except for Permitted Loans.

(f) Additional Borrowings. No Credit Party will incur any additional
Indebtedness except Permitted Debt.

(g) Environmental Laws. Borrower will not permit, any Substances or animal
wastes to be stored or maintained on the Real Estate except as provided in
Section 4.1(g).

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 20 of 40



--------------------------------------------------------------------------------

(h) Distributions. No Credit Party will pay or declare any distribution or
dividend if an Event of Default then-exists, or after giving effect thereto,
there shall exist an Event of Default hereunder.

(i) Margin Stock. No Credit Party will use any proceeds of the Loan to purchase
or carry any margin stock (within the meaning of Regulation U of the Board of
Governors of Federal Reserve System) or extend any credit to others for the
purpose of purchasing or carrying any such margin stock.

4.3. Financial Covenants. During the term of the Loan, Borrower shall maintain
the following, on a consolidated basis:

(a) Debt Ratio. A Debt Ratio of not greater than .60 to 1.00 at all times.

(b) Current Ratio. A Current Ratio of greater than 2.0 to 1.00 at all times.

(c) Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio of greater than
1.50 to 1.0 at all times.

(d) Net Worth. A Net Worth at all times of not less than $130,000,000.

Compliance with the foregoing covenants shall be tested quarterly on the last
day of each fiscal quarter of Borrower.

Unless otherwise agreed to by Lender, in writing, or otherwise set forth herein,
Borrower’s compliance with the foregoing financial covenants shall be determined
in accordance with GAAP.

5. Security for RLOC.

5.1. Collateral. As security for the RLOC Borrower has executed and delivered or
will execute and deliver to Lender appropriate security instruments, financing
statements, mortgages and other security documents in form reasonably
satisfactory to Lender, sufficient to create a first perfected security interest
or first priority mortgage, as the case may be, in the Collateral and any and
all proceeds thereof, together with such third-party consents as may be deemed
reasonably necessary by Lender and its counsel to give effect to such security
interests.

5.2. Title Insurance. In connection with the Mortgages pledged to Lender on the
Real Property Collateral, Borrower shall furnish title insurance policies, at
Borrower’s expense, written by a company acceptable to Lender and containing
only such exceptions as are acceptable to Lender. Said title insurance shall be
in an amount of not less than the RLOC Commitment and such policies shall such
endorsements as may be required by Lender.

5.3. Subsidiary Guarantors. In the event of the creation of additional
Subsidiaries by Borrower subsequent to Closing, the terms “Guarantor” and
“Guaranty Agreements” shall include such Subsidiaries and guaranty agreements
from such Subsidiaries as required pursuant to Section 4.1(m).

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 21 of 40



--------------------------------------------------------------------------------

5.4. Lender Equities. All equities, if any, owned by Borrower in Lender shall
secure the Loan and may be applied (at Lender’s discretion) against the Loans
upon the occurrence of an Event of Default.

6. Events of Default. The occurrence of any of the following shall constitute an
event of default (“Event of Default”):

6.1. Payment. Any payment of principal, interest, or other sum owed to Lender
under the Loan Documents or otherwise due from any Credit Party to Lender is not
made when due.

6.2. Additional Defaults. Any provision or covenant of any Loan Document is
breached in any material respect, or any warranty, representation, or statement
made or furnished to Lender by any Credit Party (whenever created) in connection
with the Loan, and the Loan Documents (including any warranty, representation,
or statement in any Credit Party’s financial statements) or to induce Lender to
make the Loan, is untrue or misleading in any material respect or an event of
default under any other Loan Document occurs.

6.3. Cross-Default. Any material default by any Credit Party occurs under any
loan agreement or loan document with Lender or another financial institution,
whether now existing or hereafter arising, which default is not corrected within
the cure period provided in such agreement, if any.

6.4. Dissolution or Bankruptcy. Dissolution, termination of existence,
liquidation, insolvency, business failure, appointment of receiver of any part
of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding under state or federal bankruptcy laws or other
insolvency laws by any Credit Party or the commencement of an involuntary
proceeding against any Credit Party under state or federal bankruptcy laws
which, in each case, is not dismissed within ninety (90) days after such
commencement, or a merger or consolidation or sale of any Credit Party’s assets,
other than a sale of assets in the ordinary course of business, which has not
been consented to by Lender.

6.5. Change of Control. There occurs any Change of Control, except that Alico
Holdings, LLC, the wholly owned subsidiary of Atlantic Blue Trust, Inc.,
Atlantic Blue Trust, Inc. and any of its wholly-owned subsidiaries may acquire
unlimited amounts of additional stock in the Borrower following Closing. As of
Closing, Alico Holdings LLC owns 49% of the outstanding stock of the Borrower.

7. Lender’s Remedies. In addition to any remedies available to Lender under the
Note and other Loan Documents, the Lender shall have the following remedies:

7.1. Acceleration. Upon the occurrence of an Event of Default, Lender shall have
the option to terminate any right of Borrower to request Advances under the RLOC
and to declare the entire unpaid principal amount of the Loan, accrued interest
and all other Obligations immediately due and payable, without presentment,
demand, or notice of any kind.

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 22 of 40



--------------------------------------------------------------------------------

7.2. Remedies. Upon the occurrence of an Event of Default, Lender shall be
entitled to pursue all rights and remedies available under each of the Loan
Documents, as well as all rights and remedies available at law, or in equity,
and such rights and remedies shall be cumulative. Without in any way limiting
the generality of the foregoing, Lender shall also have the following
non-exclusive rights:

(a) Immediate Possession of Non Real Estate Collateral. To take immediate
possession of all Collateral which is not real estate, whether now owned or
hereafter acquired, without notice, demand, presentment, or resort to legal
process, and, for those purposes, to enter any premises where any such
Collateral is located and remove the such Collateral therefrom;

(b) Assembly of Collateral. To require Borrower to reasonably assemble and make
the Collateral available to Lender at a place to be designated by Lender which
is also reasonably convenient to Borrower;

(c) Repair of Collateral. To make any repairs to or otherwise protect the value
of the Collateral which Lender deems reasonably necessary or desirable for the
purposes of sale;

(d) Set-off. To exercise any and all rights of set-off which Lender may have
against any account, fund, or property of any kind, tangible or intangible,
belonging to any Credit Party which shall be in Lender’s possession or under its
control (including equities owned by Borrower in Lender as described in
Section 5 hereof);

(e) Cure. To cure any Event of Default in such manner as deemed appropriate by
Lender;

(f) Foreclosure. To institute legal action or foreclosure pursuant to the terms
of the Mortgage any other Loan Documents, or at law or in equity.

7.3. Proceeds. The proceeds from any disposition of the Collateral shall be used
to satisfy the following items in the order they are listed:

(a) The expenses of taking, removing, storing, repairing, holding, maintaining
and selling the Collateral and otherwise enforcing the rights of Lender under
the Loan Documents, including any legal costs and reasonable attorney’s fees;

(b) The expense of liquidating or satisfying any liens, security interests, or
encumbrances on the Collateral which may be prior to the security interest of
Lender that Lender, at its option, elects to satisfy;

(c) Any unpaid fees, accrued interest and other sums due Lender with respect to
Loan Documents, and then the unpaid principal amount of the RLOC.

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 23 of 40



--------------------------------------------------------------------------------

(d) Any amounts in excess of the foregoing shall be paid to Borrower.

7.4. Resort to Credit Party. Lender may, at its option, pursue any and all
rights and remedies directly against any one or more of the Credit Parties
without resort to any Collateral or any other Credit Party(ies).

7.5. Deficiency. To the extent the proceeds realized from the disposition of the
Collateral shall fail to satisfy any of the foregoing items, each Credit Party
shall remain liable to pay any deficiency to Lender.

7.6. Advances/Reimbursements. All amounts advanced by Lender under the Loan
Documents, or due Lender as a result of expenditures reasonably made by Lender,
shall bear interest at the rate applicable to past due principal as specified in
the Note or herein from the date demanded until paid in full. Unless otherwise
specified in the Loan Documents, such advances and other sums, together with
accrued interest, shall be due and payable on demand.

7.7. Default Rate of Interest. Upon the occurrence of any Event of Default, the
Loan shall thereafter bear interest at a rate equal to the then-current rate
specified in the Note plus two percent (2.0%) (200 basis points) (the “Default
Rate”).

7.8. Late Charges. If Borrower shall fail to pay any installment of principal or
interest on or within twenty-nine (29) days after the date on which such payment
shall be due in accordance with the Note, Lender shall be entitled to collect
from Credit Parties, to compensate Lender for documented administrative and
other services associated with such failure, a late charge equal to one and
one-half percent (1.50%) of the amount of such installment; provided, however,
in no event shall late charges, together with default interest rate charged
hereunder, exceed the rate allowed by law.

8. Damages; Waiver.

8.1. No Punitive Damages. Each Party agrees that it shall not have a remedy of
punitive or exemplary damages against any other in any dispute and hereby waives
any right or claim to punitive or exemplary damages it may have now or which may
arise in the future in connection with any dispute, whether the dispute is
resolved by arbitration or judicially.

8.2. Waiver of Jury Trial. To the extent permitted by law, the Parties hereby
waive any right they may have to a jury trial with regard to a dispute under
this Loan Agreement and any Loan Documents.

9. Miscellaneous.

9.1. Notice. All notices, demands, or other communications given under the Loan
Documents shall be in writing, and shall be mailed to the address of each Party
as set forth below (or as set forth in any other Loan Document), said mailing to
be certified United States government mail to the mailing address, with notice
in each case to be effective when sent.

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 24 of 40



--------------------------------------------------------------------------------

Either Party must provide written direction to the other in order to change the
address to which said notice shall be sent.

 

If to Lender, to

  Farm Credit of Southwest Florida, ACA  

330 North Brevard Avenue

 

Arcadia, Florida 24266

 

Attn: Bryan L. Byrd

 

Jimmy V. Knight

With copy, to

 

Nexsen Pruet, LLC

 

201 West McBee Avenue, Suite 400

 

Greenville, South Carolina 29601

 

Attn: Ashley S. Nutley

If to Credit Parties, to

 

Alico, Inc.

 

P.O. Box 338

 

LaBelle, Florida 33975

 

Attn: John R. Alexander, Chairman and Chief Executive Officer

 

Dan L. Gunter, President

 

Patrick W. Murphy, CFO

9.2. Waiver. No failure or delay on the part of Lender in exercising any power
or right hereunder, and no failure of Lender to give Borrower notice of an Event
of Default, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power preclude any other or further exercise
thereof or the exercise of any other right or power hereunder. No modification
or waiver of any provision of any Loan Document or consent to any departure by
Borrower or from any Loan Document shall in any event be effective unless the
same shall be in writing, signed by Lender and Borrower (and any other Credit
Parties that may exist at that time), and such waiver or consent shall be
effective only in the specific instance and for the particular purpose for which
it was given.

9.3. Benefit. The Loan Documents shall be binding upon and shall inure to the
benefit of Borrower and Lender and their respective successors and assigns.

9.4. Governing Law and Jurisdiction. The Loan Documents and this Loan Agreement,
unless otherwise specifically provided therein, and all matters relating
thereto, shall be governed by and construed and interpreted in accordance with
the laws of the State of Florida; PROVIDED HOWEVER, to the extent that the
creation, validity, perfection, enforceability or priority of any lien or
security interest, or the rights and remedies with respect to any lien or
security interest, in the Collateral are governed by the laws of a jurisdiction
other than the State of Florida, then the laws of such jurisdiction shall
govern, except as superseded by applicable United States Federal Law.

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 25 of 40



--------------------------------------------------------------------------------

9.5. Assignment, etc.

(a) Lender may assign or participate the Loan Documents, in whole or in part, to
any other person or entity provided that, in the event of such assignment,
Lender shall thereafter be relieved of all liability hereunder (excluding causes
of action for Lender’s gross negligence or intentional acts prior to such
transfer) provided, however, that Lender shall provide to Borrower thirty
(30) days’ prior notice of its intent to assign, and provided further that
Lender may assign or sell participations in the Loan Documents, or any interest
therein, to AgFirst, Farm Credit Bank, its successors and assigns, to other
lending institutions, their successors and assigns, and/or any other Farm Credit
institution organized under the Farm Credit Act of 1971, as amended, its
successors and assigns, without any notice whatsoever to Borrower. Credit
Parties hereby authorize Lender to disclose all information (including
financial) provided to Lender by such Credit Parties in connection with the Loan
to any actual or prospective assignee or participant of all or part of the Loan.
No Credit Party may assign the Loan Documents or any interest therein or
obligation thereunder without Lender’s prior written consent.

(b) Borrower acknowledges that, pursuant to subparagraph (a) hereinabove, Lender
may assign or sell participations to other Farm Credit institutions which may,
in turn, be subparticipated, sub-subparticipated, and so forth, to other Farm
Credit institutions (each such Farm Credit institution holding an interest in
the Loan Documents, a “Participant”). For purposes hereof, a “Voting
Participant” shall mean a Participant (but not to include Lender) holding a
participation interest in the RLOC of $5,000,000 or greater.

Given the foregoing, concurrence of 100% of the Voting Participants aggregated
with Lender shall be required to approve any material matters related to changes
or waivers regarding the principal amount of the RLOC, the interest rate
applicable to the RLOC, the Collateral, the payment dates for principal and
interest due under the Note, and the waiver of a payment default. All other
changes or waivers will require concurrence by 51% of the Voting Participants
aggregated with Lender, on a pro rata basis.

9.6. Severability. Invalidity of any one or more of the terms, conditions or
provisions of this Loan Agreement shall in no way affect the balance hereof,
which shall remain in full force and effect.

9.7. Construction. Whenever the context and construction so require, all words
used in the singular number herein shall be deemed to have been used in the
plural, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine. All references
to Sections shall mean Sections of the Loan Document. The terms “herein,”
“hereinbelow,” “hereunder,” and similar terms are references to the particular
Loan Document in its entirety and not merely the particular Article, Section, or
Exhibit in which any such term appears. Captions are inserted only as a matter
of convenience and for reference and in no way define, limit or describe the
scope of the Loan Document nor the intent of any provision thereof. All
references to any Loan Document shall include all amendments, extensions,
renewals, restatements or replacements of the same. The terms “include”,
“including” and similar terms shall be construed as if followed by the phrase
“without being limited to” and “Real Estate”, “Real Property Collateral” and
“Collateral” shall be construed as if

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 26 of 40



--------------------------------------------------------------------------------

followed by the phrase “or any part thereof”. No inference in favor of any party
shall be drawn from the fact that such party has drafted any portion of the Loan
Document. In the event of any inconsistency between the terms of the Loan
Agreement and any other Loan Document (with the exception of the Note which
shall control), the terms of the Loan Agreement shall control, provided that any
provision of any Loan Document, other than the Loan Agreement, which imposes
additional Obligations upon Borrower or provides additional rights or remedies
to Lender shall be deemed to be supplemental to, and not inconsistent with, the
Loan Agreement.

9.8. Execution in Counterparts. All Loan Documents may be executed in two or
more counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same instrument, and in making proof of the
Loan Document, it shall not be necessary to produce or account for more than one
such counterpart.

9.9. Examinations/Communications. Lender’s examinations, inspections, or receipt
of information pertaining to the matters set forth in the Loan Documents shall
not in any way be deemed to reduce the full scope and protection of the Loan
Documents or the Obligations of the Borrower (or any other Credit Party) arising
under the Loan Documents. Credit Parties agree that Lender shall have no duty or
obligation of any nature to (i) make any investigation, inspection or review
regarding any Collateral at any time, with any such investigation that is
undertaken being solely for the benefit of Lender; or (ii) communicate in any
manner with any Credit Party irrespective of the fact that Lender’s information,
or lack thereof, could be material to such Credit Party’s actions with respect
to the Obligations.

9.10. No Third Party Beneficiaries. The Loan Documents are entered into for the
sole benefit of Borrower, its successors and assigns, and no third party shall
be deemed to have any privity of contract nor any right to rely on any Loan
Document to any extent or for any purpose whatsoever, nor shall any other person
have any right of action of any kind hereof or be deemed to be a party
beneficiary.

9.11. No Participation. Nothing in the Loan Documents, and no action or inaction
whatsoever on the part of Lender through the Closing Date, shall be deemed to
make Lender a partner or joint venturer with any Credit Party, and the Credit
Parties indemnify and hold Lender harmless from and against any and all claims,
losses, causes of action, expenses (including attorneys’ fees) and damages
arising from the relationship between Lender and any Credit Party being
construed as or related to be anything other than that of creditor and debtor.
This provision shall survive the termination of all Loan Documents.

9.12. Confirmation of Status. Upon request of Lender from time to time, Borrower
shall also confirm in writing the status of the Loan, and the Obligations, and
provide other information reasonably requested by Lender.

9.13. Limitation of Damages. Credit Parties and Lender mutually agree that no
Party shall be liable to the other for incidental, consequential or speculative
damages arising from any breach of contract, tort or other wrongful conduct in
connection with the negotiation, documentation, administration, or collection of
the Loan, but only for the actual direct loss suffered by said Party.

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 27 of 40



--------------------------------------------------------------------------------

9.14. Costs, Expenses and Attorneys’ Fees. Borrower shall pay to Lender
immediately upon demand the full amount of all reasonable out-of-pocket costs
and expenses, including reasonable attorneys’ fees, costs of experts and all
other expenses, incurred by Lender (a) in connection with the negotiation and
preparation of this Loan Agreement and each of the other Loan Documents and any
future modifications, renewals, restatements and replacements thereof (for which
legal fees shall be determined at that time) (b) upon the occurrence of an Event
of Default, or of circumstances which, if left uncured, would result in an Event
of Default, the costs of additional appraisals, environmental studies, title
insurance, survey updates and legal reviews, such costs to be incurred for
reasonable cause, (c) the perfection, preservation, protection and continuation
of the liens and security interest granted Lender in the Collateral and the
custody, preservation, protection, repair and operation of any of the
Collateral, (d) the pursuit by Lender of its rights and remedies under the Loan
Documents and applicable law, (e) for payment of taxes (including, but not
limited to, documentary stamp taxes, intangibles taxes, and any penalties or
fines related to failure to pay such amounts timely), expenses, costs or other
amounts levied, incurred or related to the Loan and the recordation of any Loan
Documents, and (f) defending any counterclaim, cross-claim or other action, or
participating in any bankruptcy proceeding, mediation, arbitration, litigation
or dispute resolution of any other nature involving Lender, Borrower or any
other Credit Party or any Collateral and relating to the Loan, except to the
extent Lender has been adjudicated to have engaged in wrongful conduct.

9.15. Further Assurances. At any time after the Closing Date, each Credit Party,
at the request of Lender, shall execute and deliver such further documents and
agreements and take such further actions as Lender reasonably deems necessary or
appropriate to permit each transaction contemplated by the Loan Documents to be
consummated in accordance with the provisions thereof and to perfect, preserve,
protect and continue all liens, security interests and rights of Lender under
the Loan Documents, financing statements, continuation statements, new or
replacement Note, and/or agreements supplementing, extending or otherwise
modifying the Notes, this Loan Agreement or the Mortgage, and certificates as to
the amount of the indebtedness evidenced by the Note. Each Credit Party herein
irrevocably with full power of substitution constitutes and appoints Lender as
its attorney-in-fact, such appointment being coupled with an interest with the
right to enforce Lender’s rights with respect to the above further assurances.
Lender shall file any document necessary to release the Liens on the Collateral
described herein, including, without limitation, appropriate UCC termination
statements, upon the repayment in full of all Obligations and the earlier of
(i) the termination of the RLOC Commitment and (ii) the RLOC Maturity Date.

9.16. Incorporation by Reference. This Loan Agreement is incorporated by
reference into various Loan Documents, and shall govern each and every Loan
Document. In executing any Loan Document, the signatories thereto other than
Lender expressly agree to be bound by all provisions of this Loan Agreement
pertaining to the Credit Parties in their various capacities.

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 28 of 40



--------------------------------------------------------------------------------

9.17. Integration. This Loan Agreement and the Loan Documents supersede any and
all prior expressions, written or oral (including, but not limiting to any
commitment letter or term sheets), among the Parties related to, describing or
governing the terms of, the Loans and any transaction related thereto.

9.18. Time of the Essence. Time is of the essence to all Loan Documents.

9.19. Confidential Information. For purposes of this paragraph, the term
“Confidential Information” means any and all information that the Borrower
furnishes to Lender (on its own behalf or on behalf of any Subsidiaries created
subsequent to the date hereof), other than information that: (a) is now or
subsequently becomes generally available to the public through no fault or
breach on the part of the Parties hereto; (b) Lender can demonstrate to have had
rightfully in its possession prior to disclosure by the Borrower; (c) Lender can
demonstrate was independently developed without the use of any Confidential
Information; or (d) Lender rightfully obtains from a third party who has the
right to transfer or disclose it. Lender shall not disclose any Confidential
Information to any other party without the prior written consent of the
Borrower, other than: (i) to Lender’s officers, directors, employees, agents and
advisors, who need to review the Confidential Information for purposes of this
Loan Agreement and any related matters; (ii) as contemplated by Section 9.5
hereof, to additional lending institutions, and then only if such institutions
have been informed of this provision and agree to comply with the obligations
contained herein as if binding on them directly, and (iii) as required by law or
judicial process.

10. Additional Provisions. Riders attached hereto are hereby incorporated into
this Loan Agreement as if set forth verbatim.

[Signature Page Attached]

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 29 of 40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement under
seal as of the date first above written.

 

BORROWER:

ALICO, Inc.

By:

 

/s/ John R. Alexander

Name:

 

John R. Alexander

Its:

 

Chairman and Chief Executive Officer

GUARANTORS:

Bowen Brothers Fruit, LLC

By:

 

ALICO, Inc., sole member

By:

 

/s/ John R. Alexander

Name:

 

John R. Alexander

Its:

 

Chairman and Chief Executive Officer

ALICO-AGRI, Ltd.

By:

 

Alico, Inc., General Partner

By:

 

/s/ John R. Alexander

Name:

 

John R. Alexander

Its:

 

Chairman and Chief Executive Officer

Saddlebag Lake Resorts, Inc.

By:

 

/s/ John R. Alexander

Name:

 

John R. Alexander

Its:

 

Chairman and Chief Executive Officer

Alico Plant World, L.L.C.

By:

 

ALICO-AGRI, LTD., sole member

By:

 

ALICO, INC.

By:

 

 

Name:

 

 

Its:

 

 

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 30 of 40



--------------------------------------------------------------------------------

LENDER: FARM CREDIT OF SOUTHWEST FLORIDA, ACA for itself and as agent/nominee
for other lending institutions having an interest, direct or indirect, in the
Loans from time to time

 

 

/s/ Bryan L. Byrd

By:

  Bryan L. Byrd

Its:

 

Chief Operations Officer/Executive

Vice President

Amended and Restated Loan Agreement

Farm Credit of Southwest Florida,

ACA/ALICO, Inc.

Page 31 of 40